The opinion of the court was delivered by
Johnston, J.:
Hiram Higgins sued M. N. Anderson before a justice of the peace, to recover $300 alleged to be due as rent for the use of a tract of land. He also caused the issuance of an attachment, which was levied upon a crop grown upon the land. A trial was had, which resulted in favor of the defendant. In due time the plaintiff filed an appeal bond, which recited that the plaintiff intended to appeal from the order of the justice discharging the attachment, as well as from the judgment in favor of the defendant. The cause was transmitted to and docketed in the district court, and the defendant there moved to dismiss that part of the appeal which purports to appeal from the order of the justice discharging the attachment, and ordering the attached property to be restored to the defendant. This motion was overruled, and the court, upon application of the plaintiff, appointed a receiver to take possession of and preserve the attached property during the pendency of the suit. The defendant, as plaintiff in error, brings the case heré and seeks a reversal of these orders of the district court. ■ The refusal of the court to dismiss the appeal from the justice of the peace is not a final order, nor is it *202one which can be reviewed in this court until the case in which the ruling is made is finally disposed of in the district court. (Edenfield v. Barnhardt, 5 Kas. 225; Brown v. Kimble, 5 id. 80; Dolbee v. Hoover, 8 id. 124; Potter v. Payne, 31 id. 218; Kansas Rolling Mill Co. v. Bovard, 34 id. 21.)
Neither have we jurisdiction to review th§ other ruling of the district court which is complained of. The order appointing a receiver is not one which can be brought up to this court and reviewed in advance of the cause in which the order is made. (Hottenstein v. Conrad, 5 Kas. 249; Kansas Rolling Mill Co. v. A. T. & S. F. Rld. Co., 31 id. 90.)
The motion of the defendant in error that this proceeding be dismissed from this court must therefore be allowed.
All the Justices concurring.